PER CURIAM:
The claimant Glenda Robinson brought this action for damage to her 1993 Subaru Legacy which occurred after encountering a tree limb on a road maintained by the respondent. The vehicle was co-owned by her husband John Robinson. The Court on its own motion amended the style of the claim to reflect the proper parties.
The incident giving rise to this claim occurred on September 11, 1997, at approximately 7:45 a.m. Ms. Robinson was driving on Poe’s Run Road (Route 13) in Ohio County at about 25 to 30 miles per hour. Route 13 in this area is a two-lane paved road with numerous curves. It is third priority in terms of maintenance. The evidence adduced at hearing was that as Ms. Robinson proceeded around a turn, her vehicle struck a tree limb. The limb had been cut and was lying on the side of the road near the guardrail along with other brush. The limb cracked the windshield on the passenger side. The claimants submitted into evidence a repair estimate in the amount of $429.72. The claimants’ insurance deductible was $250.00.
The evidence established that the respondent had been engaged in ditch and culvert work on Route 13. A paving company was preparing the road for resurfacing at the time of the claimant’s accident. It is well established that the State is neither an insurer nor a guarantor of the safety of motorists upon its roads. For the respondent to be held liable, the claimant must prove that the respondent had actual or constructive notice of the defect. Pritt vs. Dept. of Highways, 16 Ct. Cl. 8 (1985), Hamon vs. Dept. of Highways, 16 Ct. Cl. 127 (1986), Jeffries vs. Dept. of Highways, 16 Ct. Cl. 79 (1986). In the present case, the
Court is of the opinion that the respondent had reason to know of the potential hazard presented by brush and limbs stacked on the edge of the road. The respondent has a duty to ensure that road maintenance work is performed in a reasonably safe manner for passing motorists. In view of the foregoing, the Court does hereby make an award in the amount of $250.00.
Award of $250.00.